Citation Nr: 1114977	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  08-29 959	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence to reopen the claim for service connection for hypertension has been received.

2.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to July 1975.

This appeal to the Board of Veterans Appeals (Board) arises from a July 2007 rating action that denied service connection for hypertension and a respiratory disability.

In September 2009, the Veteran at the RO testified at a Board videoconference hearing before the undersigned Veterans Law Judge in Washington, D.C.

By decision of January 2010, the Board denied service connection for hypertension and a respiratory disability.  The Veteran appealed the denials to the U.S. Court of Appeals for Veterans Claims (Court).  By February 2011 Order, the Court vacated the Board's January 2010 decision and remanded the matters to the Board for compliance with instructions contained in a February 2011 Joint Motion for Remand of the VA Secretary and the appellant.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant when further action is required.


REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)), and the Court's Order, the Board finds that all notice and development action needed to render a fair decision on the claims on appeal has not been accomplished.

The Veteran contends that his hypertension may be a residual of his inservice pneumonia.  With respect to the veteran's January 2007 new claim for service connection for hypertension, the Board notes that the RO previously denied service connection for that disorder by rating action of May 2006.   However, the Veteran did not appeal, as a result of which the 2006 determination became final.  Appellate review discloses that the July 2007 rating action on appeal, while continuing the denial of service connection for the latter disability, failed to properly consider and discuss the finality of the May 2006 rating action, and adjudicate the claim on the basis of whether new and material evidence to reopen it had been received.  The Board finds that due process of law requires that this action must be accomplished on remand.

With respect to the application to reopen the claim for service connection for hypertension, the Board notes that the record contains correspondence from the RO to the Veteran in May and November 2007 addressing some VCAA notice and duty to assist provisions, but does not include correspondence that sufficiently addresses the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to explain what evidence will be obtained by whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The VCAA requires a claimant to be notified of both the criteria to reopen a claim for service connection, and to establish the underlying claim therefor.  Kent v. Nicholson, 20 Vet. App. 1, 8 (2006).  In this case, the 2007 RO letters failed to notify the Veteran of the need to submit new and material evidence in order to successfully reopen his claim for service connection for hypertension.  Action by the RO is required to satisfy the notification provisions of the VCAA.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

The RO's notice letter to the Veteran should explain that he has a full 1-year period for response.  See 38 U.S.C.A. § 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that the VA may make a decision on a claim before the expiration of the 1-year VCAA notice period).  The RO's letter should ensure that he receives notice that meets the requirements of the Court's decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After providing the required notice, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

With respect to the claim for service connection for a respiratory disability, the Veteran contends that he suffers from respiratory disability that is a residual of his inservice pneumonia.  Service medical records show treatment for left lower lobe pneumonia in November 1972.  Post-service VA medical records show treatment and evaluation of the Veteran for asthma in 2008 and 2009.  At the September 2009 Board hearing, the Veteran testified that a VA physician stated that his asthma was due to scarring of the lungs, which could be caused by pneumonia.  In March 2011, the Veteran requested a VA respiratory examination with a medical opinion as to the nexus between any current respiratory disability and his inservice pneumonia.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that the VA must provide a medical examination when there is competent evidence of a current disability, or persistent or recurrent symptoms of a disability; evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which a claimant qualifies; and an indication that the disability may be associated with the veteran's service or with another service-connected disability, but there is insufficient competent medical evidence on file for the VA to make a decision on the claim.

Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

Under the circumstances, the Board finds that this case must thus be remanded to the RO to obtain a VA respiratory examination by a physician to obtain medical information about the relationship, if any, between the Veteran's inservice pneumonia and any current respiratory disorder. 

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of any notice of the examination sent to him by the pertinent VA medical facility.    
 
The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should send the Veteran and his representative a letter that informs them of what kind of evidence is needed to substantiate his application to reopen the claim for service connection for hypertension, to specifically include the basis for the last final denial of the claim, the need to submit new and material evidence in order to successfully reopen the claim, and what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  The letter should also request him to provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional pertinent evidence that is not currently of record.  The RO should also explain the type of evidence that is his ultimate responsibility to submit.  

The RO should also ensure that its letter meets the requirements of the Court's decisions in Kent, 20 Vet. App. at 8, and Dingess/Hartman, as appropriate.  The RO's letter should clearly explain to the Veteran that he has a full 1-year period to respond (although the VA may decide the claim within the 1-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and/or responses received should be associated with the claims folder.

3.  Thereafter, the RO should arrange for the Veteran to undergo a VA respiratory examination to determine the relationship, if any, between any current respiratory disorder and his military service, to include his inservice pneumonia.  The entire claims folder must be made available to and reviewed by the examining physician, and the examination report should include discussion of the veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The doctor should review the service and post-service medical records and render an opinion for the record as to whether it is at least as likely as not (i.e., there is at least a 50% probability), or whether it is not at least as likely as not (i.e., there is less than a 50% probability) that any current respiratory disability had its onset in military service, or is otherwise related to any incident thereof, including the inservice pneumonia.  

The physician should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

4.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority, to specifically include discussion of the finality of the prior May 2006 rating action denying service connection for hypertension, and the requirements for reopening previously-disallowed claims on the basis of new and material evidence.  If the Veteran fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
 
7.  If any benefit sought on appeal remains denied, the RO must furnish the appellant and his representative an appropriate Supplemental Statement of the Case that includes citation to and discussion of the legal authority governing finality and reopening of the previously-disallowed claim for service connection for hypertension, and clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


